                Case 1:19-cr-00725-JPO Document 88-1 Filed 01/28/20 Page 1 of 2


  From:    Mannering, Amy (Schumer) Amy_Mannering@schumer.senate.gov
Subject:   Impeachment Trial Tickets
   Date:   January 28, 2020 at 1:33 PM
     To:   josephbondy@mac.com
    Cc:    stephanie@leaflegalpc.com
       Case 1:19-cr-00725-JPO Document 88-1 Filed 01/28/20 Page 2 of 2


Mr. Bondy,

I have received your request for tickets to the trial for yourself, Ms. Schuman and Mr.
Parnas. We are able to accommodate your request for Wednesday, January 29th from 12:30
to 2:45 PM. Tickets are provided on a temporary basis and will need to be returned to our
office after the time we have allotted for you.

Our office is located in Room 322 of the Hart Senate Office Building. Please plan on
stopping in between noon and 12:15 PM tomorrow to sign for and pick-up your tickets.
Due to Senate Rules, we are asking guests to leave their electronic devices behind in the
office as they are not allowed in the gallery during the trial. We will provide sealed
envelopes to do so.
For your reference, I have included below the Rules of the Senate’s Public Galleries.
                               RULES OF THE SENATE’S PUBLIC GALLERIES
      The following are not allowed in the Galleries: packages, bundles, suitcases,
      briefcases, cameras, electronics (includes, but not limited to, cell phones and cell
      phone accessories, remote car keys, smart watches, fitbits, extra batteries, bluetooth
      connected devices), aerosol/non-aerosol sprays, pointed objects, food or beverages.
      No one in the Gallery is permitted to applaud, or commit any other type of
      demonstration of approval or disapproval either by sight or sound.
      Standing or sitting in the doorways and aisles, reading, taking notes, sleeping, taking
      photographs, and wearing hats (except for religious purposes) are all prohibited in
      the Galleries. No objects may be placed on the railings. Visitors are prohibited from
      leaning forward over the railings or placing their hands thereon.
      All guests must be seated while in the Galleries.
      Silence is required in the hallways surrounding the Senate Galleries.
      Any disturbance or infraction of these rules is justification for expulsion from the
      Galleries and possible enforcement action by the United States Capitol Police.
If you have any questions or concerns, please do not hesitate to ask.
Best,
Amy

____________________________
Amy L. Mannering
Director of Operations
CHARLES E. SCHUMER
United States Senate Democratic Leader
Office: (202) 224-1148
